Citation Nr: 0606994	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-07 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid an attendance of another person or on the 
basis of being housebound.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to March 
1961 and from September 1968 to November 1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  The veteran's VA claims file 
was subsequently transferred to the VA RO in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2005, the VA RO in Jackson, Mississippi, scheduled 
the veteran for an aid and attendance and/or housebound 
examination.  The examination was cancelled because of 
incorrect jurisdiction.  A VA RO never rescheduled the 
veteran for another aid and attendance and/or housebound 
examination.  The veteran should be afforded an examination 
to address the criteria for special monthly compensation 
based on the need for regular aid an attendance of another 
person or on the basis of being housebound.

In a December 2003 statement, the veteran requested that 
Fleet Reserve Association be appointed as his representative.  
A March 2004 statement of the veteran reflects his belief 
that Fleet Reserve Association is his representative.  An 
appointment of Fleet Reserve Association as the veteran's 
representative is not of record.  The veteran should be 
afforded the opportunity to appoint a representative of his 
choosing.

Accordingly, the case is REMANDED for the following action:

1.   The AMC should contact the veteran 
and afford him the opportunity to obtain a 
representative, such as Fleet Reserve 
Association.  The AMC should provide the 
veteran a VA Form 21-22 (appointment of 
veterans service organization as 
claimant's representative).

2.  The veteran must be afforded an aid 
and attendance/housebound examination to 
determine the current nature and severity 
of his disabilities.  The claims files 
must be made available to the examiner in 
conjunction with the examination for 
proper review of the veteran's medical 
history.  Any necessary tests or studies 
must be conducted.  

The examiner comment on whether any of the 
veteran's service-connected disabilities - 
cancer of the larynx with hemilaryngectomy 
and tracheotomy tube, PTSD, and 
hemorrhoids - or combination thereof, 
prevent the veteran from performing 
functions of self care, to include his 
ability to dress or undress himself, to 
keep himself ordinarily clean and 
presentable, to feed himself, and to 
attend to the wants of nature.  The 
examiner must comment on whether the 
veteran has physical or mental incapacity 
due to any of his service-connected 
disabilities - cancer of the larynx with 
hemilaryngectomy and tracheotomy tube, 
PTSD, and hemorrhoids - or combination 
thereof that renders him unable to protect 
himself from hazards or dangers incident 
to his daily environment.  The examiner 
must comment on whether any of his 
service-connected disabilities - cancer of 
the larynx with hemilaryngectomy and 
tracheotomy tube, PTSD, and hemorrhoids - 
or combination thereof, require him to 
remain in bed.  The examiner must also 
comment on whether the veteran is 
substantially confined to his dwelling and 
the immediate premises as a result of any 
of his service-connected disabilities - 
cancer of the larynx with hemilaryngectomy 
and tracheotomy tube, PTSD, and 
hemorrhoids - or combination thereof, and 
if so, whether it is reasonably certain 
that his disabilities and the resultant 
confinement will continue throughout his 
lifetime.  The rationale for all opinions 
expressed must be explained.  The report 
of the examination should be associated 
with the veteran's VA claims folder.  If 
appropriate, a VA Form 21-2680 
(Examination for Housebound Status or Need 
for Regular Aid and Attendance) should be 
completed as well.

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the AMC 
should again review the record and 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative, if 
applicable, should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


